This action was brought to recover the possession of a tract of land held by the defendant under a deed from one Turner, who claimed to be the assignee of the bid of the Board of County Commissioners of Alexander County at the Sheriff's sale of the land for the taxes of 1891. The tract contained 55 acres, the plaintiff's title was in fee, and the bid of the commissioners was $1.98 for the whole tract. The plaintiff was formerly a resident of Alexander County, but four years ago went to the county of Burke to live. She had paid the taxes for 1890.
We do not know what the consideration was in the deed from Turner to the defendant, as the deed does not appear in the record; but it is reasonable to presume that, his title being a tax title, the amount paid was not the value of the land. The plaintiff had offered to Turner what he had paid for the land and his expenses if he would convey to her, but he refused. The defendant, too, had been the agent of the plaintiff in the payment of her taxes on this land one year. It seems to be clear that neither Turner nor the defendant has learned to practice the rule, "Whatsoever ye would that men should do to you, do ye even so to them." Hardships such as the one attempted to be perpetrated here could only occur under revenue laws necessarily stringent, where forfeitures are inflicted and presumptions allowed to enforce the collection of taxes. Some of these presumptions were invoked in this case in behalf of the plaintiff's title, but their consideration is not necessary in the determination of this matter. On the trial the plaintiff introduced a deed for the locus in quo, and the defendant set up his deed from Turner. The sale was made by the Sheriff on 3 May, 1892, and the deed to Turner was executed on 3 May, 1893.
Section 66 of chapter 323 of the Laws of 1891, under which (449) the land was sold for taxes, provides: "At any time within one year after the expiration of one year from the date of sale of any real estate for taxes . . . the sheriff shall execute and deliver to the purchaser, his heirs or assigns, a deed," etc. It is the general rule that when the computation of time is to be made from an act done, the day in which the act is done is to be excluded. Jacob v. Graham, 1 Black (Ind.), 393. The 3 May, 1892 (the date of the sale), would therefore be excluded, and the 3 May, 1893, included, to complete the *Page 307 
year. The 4 May, 1893, would be the first day after the expiration of the year. The same method of computing time within which an act is to be done is enacted in section 596 of The Code and decided in Keeter v. R. R.,86 N.C. 346; Bancroft v. Roberts, 92 N.C. 249, and Glanton v. Jacobs,ante, 427. The deed, therefore, from Turner to the defendant was void, and the plaintiff ought to have recovered in the action.
There was error in the ruling of his Honor and the nonsuit must be set aside.
Error.
New trial.
(450)